The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 29, 2014

                                     No. 04-14-00374-CR

                                     Luis Arnaldo BAEZ,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR6881
                       Honorable Philip A. Kazen, Jr., Judge Presiding


                                        ORDER
        On September 16, 2014, this court issued an order requiring Appellant Luis Baez provide
written proof that court reporter Mary Beth Simpkins’ reporter’s fee had been paid or
arrangements had been made to pay the reporter’s fee. On October 27, 2014, court reporter
Mary Beth Simpkins filed the remainder of the reporter’s record in this cause. Appellant’s brief
is due to be filed no later than December 1, 2014.


                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of October, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court